DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins et al. (US 20210295822) in view of Parikh (US 20050060304).
As per claims 1, 8, 15, Tomkins teaches 
a computer-implemented method for discovering objects in a database containing a 2populated ontology, the method comprising: 3constructing a first network with objects as nodes and shared concepts as edges between 4said objects (fig. 1: ontology databases; para. 36-37, 123-125: create a structured knowledge base of a knowledge fabric usable to provide data in response to queries; classify the documents and other data into a set of domain-specific categories and generate or otherwise update a set of ontology graphs based on the provided data); 
5calculating a first score for each object in said ontology database to determine an object 6importance based on a number of connections in said first network to other objects and based on 7a number of connections in said first network to objects with a number of connections to other 8objects that exceeds a threshold number (para. 88: determination that the predicted domain indicator exceeds the threshold range of the obtained domain indicator; fig. 2: ontology data repository; para. 156: increase or decrease an n-gram score based the number of ontology graph edges between a first n-gram and a second n-gram; para. 280: may determine a similarity score between a computer-generated query and a user-provided query based on the number of n-grams that are shared between the two queries, where the similarity may be a sum of the number shared n-grams); 
9receiving a search term; 10determining terms that are synonyms to said search term; 11constructing a second network with nodes corresponding to terms related to said search 12term and said search term synonyms and objects associated with said search term and said search 13term synonyms (figs. 15-16: search term(s): nursing mothers are nursing women; para. 74, 151: determine that an n-gram is mapped to multiple learned representations and return a corresponding multiple number of vertices for one or more ontology graphs; para. 178, 228, 50: relate the terms of a drug and an internal product code to each other/same meaning/synonym and categorize them as being associated with a shared concept (e.g., a same anticoagulant name), even if other AI systems or NLP systems do not include these terms); 
16calculating a second score for each object in said ontology database based on a number of 17connections in said second network to said search term and said search term synonyms and based 18on a number of connections in said second network to said terms related to said search term and 19said search term synonyms; presenting objects from said ontology database to a user based on said first and second scores (fig. 10: determine document(s) and associated score(s) based on set of expanded queries; para. 132: receive the query from a first user logged in with a first user account and generate a first set of scores for each of the expanded queries 740 based on one or more domains or an expertise scores associated with the first account; para. 156: increase or decrease an n-gram score based the number of ontology graph edges between a first n-gram and a second n-gram; para. 159: rank a first query or semantic search results of the first query with a lesser score than a second query or semantic search results of the second query in response to the first query using an-gram having a lesser n-gram weight; para. 270: segment a summary into a sequence of n-grams. Some embodiments may then assign scores to each sequence of n-grams, select queries based on a determination of which sequences of the set of n-gram sequences satisfy a sequence score threshold, and generate a query based on the selected n-gram sequences).
Tomkins does not explicitly teach synonyms.
Parikh teaches at para. 23: create a system with the unique ability to learn by incorporating previously unknown words, keyword or synonyms of keywords so that the system modifies itself to thereby increase the likelihood that a user will efficiently and quickly reach the goal. With certain Variants of systems embodying the present invention, the user can navigate the graph or tree in a way that allows them to skip from one vertex to another vertex that may be many rows down the graph or tree and/or where the vertices may not be connected together by an edge. This eliminates the necessity for making many choices; para. 72: incorporate a thesaurus to accommodate synonyms for the keywords; para. 79: since a common synonym for "Films" is "Movies" a thesaurus can be created associating the two. Depending upon the particular implementation, thesaurus terms to be equated to the keywords can be taken from a standard thesaurus or can be custom created for the particular application. In addition, the equating of terms can be done in any of a myriad of different ways; para. 251: by creating a formula using one or more such factors the "importance" or "relevance" can be converted to a score for the word relative to the description so that if the same word--for example, pizza--appears in two different descriptions (i.e. for nodes A and B), but it gets a higher overall score for the description associated with node A, based upon application of the same formula to the word's appearance in connection with node A and node B, then node A could be ranked first. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomkins and Parikh in order to effectively provide users the most relevant search results in response to user search queries.	

As per claims 12, 9, 16, Tomkins teaches
2wherein edges of said second network correspond to relationships between said terms related to said search term and said search term synonyms and said objects associated with said search term and said search term synonyms (para. 215-216: represent a set of concepts that represent supersets, subsets, equivalencies, or other relationship types with an n-gram indicated by the vertices of the first graph… detect an association between "nursing mother" and the second n-gram sequence "nursing woman" via an edge connecting the first vertex and a second vertex of a second ontology graph. After detecting the association, some embodiments may include the second n-gram in a set of related n-grams of the n-gram "nursing mother"; para 98, 192, 266: by performing a query expansion operation that includes generating or updating an n-gram of a natural-language query with a set of alternative n-grams associated with the other vertices of an ontology via a set of shared concepts, some embodiments may increase the likelihood of generating natural-language queries that will be similar to queries provided by a user; para. 269, 280: a similarity score may be used to indicate a semantic similarity between two learned representations or their corresponding sequences of n-grams).  Tomkins does not explicitly teach synonyms.
Parikh teaches at para. 23: create a system with the unique ability to learn by incorporating previously unknown words, keyword or synonyms of keywords so that the system modifies itself to thereby increase the likelihood that a user will efficiently and quickly reach the goal. With certain Variants of systems embodying the present invention, the user can navigate the graph or tree in a way that allows them to skip from one vertex to another vertex that may be many rows down the graph or tree and/or where the vertices may not be connected together by an edge. This eliminates the necessity for making many choices; para. 72: incorporate a thesaurus to accommodate synonyms for the keywords; para. 79: since a common synonym for "Films" is "Movies" a thesaurus can be created associating the two. Depending upon the particular implementation, thesaurus terms to be equated to the keywords can be taken from a standard thesaurus or can be custom created for the particular application. In addition, the equating of terms can be done in any of a myriad of different ways; para. 251: by creating a formula using one or more such factors the "importance" or "relevance" can be converted to a score for the word relative to the description so that if the same word--for example, pizza--appears in two different descriptions (i.e. for nodes A and B), but it gets a higher overall score for the description associated with node A, based upon application of the same formula to the word's appearance in connection with node A and node B, then node A could be ranked first. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomkins and Parikh in order to effectively provide users the most relevant search results in response to user search queries.	

As per claims 13, 10, 17, Tomkins teaches
2storing said first score associated with each object within said ontology database (para. 149: store past queries and their corresponding results while receiving a new query; fig. 2: each knowledge graph is stored with a score in the ontology database 230);

As per claims 4, 11, 18, Tomkins teaches
P202001241US01Page 26 of 31PATENTcombining said first and second scores to obtain a final score for each object in said ontology database; and ranking objects in said ontology database based on associated final scores (para. 222: determining a n-gram selection score based on a weighted sum that includes the first value and the second value, where the n-gram selection score may then be used to select an n-gram. Using the pointer generation network model may include determining a n-gram selection score associated with an n-gram based on a weighted sum that includes the first value and the second value; para. 253: rank n-grams of a document by determining a document specific vocabulary of n-grams and performing operations to assign n-gram scores to each n-gram of the vocabulary. The n-gram weight associated with the first n-gram may be determined based on a sum of the connections to the first n-gram indicated by the pairs normalized by the number of other n-gram connections of each of the other n-grams of the pairs).  

As per claims 15, 12, 19, Tomkins teaches
2presenting said objects from said ontology database to said user based on their associated rank (para. 106: rank or filter the set of retrieved documents based on one or more operations based on domain indicators or other values associated with a query and domain indicators or other values associated with a user; para. 132: determine additional scores based on domains labeled "severely depressed patients." Based on a ranking determined from the scores, some embodiments may select one or more expanded queries, such as the expanded query; para. 159: rank a first query or semantic search results of the first query with a lesser score than a second query or semantic search results of the second query in response to the first query using an-gram having a lesser n-gram weight).  

As per claims 16, 13, 20, Tomkins teaches
wherein data quality is used as a weight in said 2calculated first score (para. 156: determine a set of n-gram weights associated with each n-gram based on a shared domain or class with respect to a user account. Using the convention that a greater n-gram weight results in a greater prioritization of the corresponding n-gram for use in generating an expanded query, as further described below, some embodiments may increase the n-gram weight of an n-gram of an adjacent or indirectly associated vertex; para. 164: update an n-gram weight associated with a third n-gram of the second expanded query, where the n-gram weight may be a parameter of a scoring function used to generate or rank at least one query of the plurality of expanded queries).

As per claims 17, 14, Tomkins teaches
wherein said first and second scores are combined by assigning a weight to each of the score values and adding said weighted values together (para. 222: satisfying an n-gram generation threshold determined from the weighted sum with the probability value may cause the generation of a new n-gram in place of an existing n-gram of a document when determining what n-gram to use while generating a sequence of n-grams; para. 226: increase a preference weight associated with the set of ontologies used to generate the summary).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 11/016,966) teaches fig. 4; col. 4:20-25: computes a match score between the natural language query and a given candidate query result based on these semantic representations. Based on the match score between the natural language query and each candidate query result, one or more candidate query results with the highest match score can be selected as the query result.
Ahn (US 20140195549) teaches at para. 47: view of importance of each factor relative to the other factors, combined scores above a particular threshold score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        9/23/2022



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163